04/07/2022


            SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: DA 21-0603



                                    DA 21-0603

                  NORVAL ELECTRIC COOPERATIVE INC.,

                             Appellant/Cross-Appellee

                                          v.

                              SHALAINE LAWSON,

                             Appellee/Cross-Appellant

                        ____________________________

     PROPOSED ORDER ON APPELLEE/CROSS-APPELLANT’S
   UNOPPOSED MOTION TO SUSPEND DUE DATE FOR COMBINED
    RESPONSE AND CROSS-APPEAL UNTIL COURT’S RECORD IS
                        COMPLETE
                ____________________________

      Upon consideration of Appellee/Cross-Appellant’s unopposed motion to

suspend the due date for her combined response and cross-appeal until this Court’s

record is complete, and good cause appearing therefor,

      IT IS HEREBY ORDERED that the April 25, 2022, due date for

Appellee/Cross-Appellant’s combined response and cross-appeal is suspended and

that said brief will be due within 30 days of this Court’s receiving the boxes of file

materials from the Valley County Clerk of Court and filing said information into this

Court’s record.



                                          1
                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                                April 7 2022